EXHIBIT 10.13

 

Date July 17, 2003

 

Security Agreement

 

Bank/Secured Party:    Debtor(s)/Pledgor(s):

Bank of America, N.A.

  

Fountain Powerboats, Inc.

NC7-002-02-01

  

1653 Whichards Beach Road

One Hannover Square, Suite 201

  

Washington, North Carolina 27889

Raleigh, North Carolina 27601

    

Wake County, North Carolina

  

Beaufort County, North Carolina

 

Debtor/Pledgor is:  ¨ Individual  x Corporation  ¨ Partnership  ¨Other
                                         

Debtor/Pledgor is organized under the laws of the State of North Carolina.

Address is Debtor’s/Pledgor’s:  ¨ Residence   x Place of Business  ¨ Chief
Executive Office if more than one place of business

Collateral (hereinafter defined) is located at:  x Debtor’s/Pledgor’s address
shown above  x the following address: and any other
address where any property of the Debtor/Pledgor may be found.

 

[This Security Agreement (this “Agreement”) contains some provisions preceded by
boxes. If a box is marked, the provision applies to this transaction. If it is
not marked, the provision does not apply to this transaction.]

 

1. Security Interest. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Debtor/Pledgor (hereinafter referred
to as “Debtor”) assigns and grants to Bank (also known as “Secured Party”), a
security interest and lien in the Collateral (hereinafter defined) to secure the
payment and the performance of the Obligation (hereinafter defined).

 

2. Collateral. A security interest is granted in the following collateral
described in this Item 2, whether now or hereafter existing or acquired (the
“Collateral”). All types of Collateral shall have the meanings ascribed to such
type of collateral as defined in Section 9-102 of revised article 9 of the
Uniform Commercial Code:

 

A. Types of Collateral (check as applicable)

 

x Accounts: Any and all accounts (including, but not limited to,
health-care-insurance receivables) and other rights of Debtor now existing or
hereafter arising out of the business of Debtor.

 

x Inventory:

 

x Blanket Lien: Any and all of Debtor’s goods held as inventory.

 

¨ Specific Inventory: Limited to any and all of Debtor’s goods held as inventory
which are specifically described in the space below, whether now owned or
hereafter acquired, including without limitation, any and all such goods held
for sale or lease or being processed for sale or lease in Debtor’s business, as
now or hereafter conducted, including all materials, goods and work in process,
finished goods and other tangible property held for sale or lease or furnished
or to be furnished under contracts of service or used or consumed in Debtor’s
business, along with all documents (including documents of title) covering such
inventory including the following (attach schedule if
necessary):_______________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

x Equipment:

 

x Blanket Lien: Any and all of Debtor’s goods held as equipment.

 

¨ Specific Equipment: Limited to any and all of Debtor’s goods held as equipment
which are specifically described in the space below,including, without
limitation, all machinery, tools, dies, furnishings, or fixtures, wherever
located, whether now owned or hereafter acquired, together with all increases,
parts, fittings, accessories, equipment, and special tools now or hereafter
affixed to any part thereof or used in connection therewith including the
following (attach schedule if necessary):
________________________________________________________________________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________

 

x Fixtures:

 

x Blanket Lien: Any and all of Debtor’s goods held as fixtures. These goods are
or will become fixtures on the real estate in Beaufort County, North Carolina
owned by the Debtor more particularly described in Exhibit A attached hereto and
incorporated herein by reference.

 

¨ Specific Fixtures: Limited to any and all of Debtor’s goods held as fixtures
which are specifically described in the space below, whether now existing or
hereafter acquired.                                          [insert legal
description (or attach schedule) of property, not street address], including the
following (attach schedule if necessary):

_____________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

x Instruments and/or Investment Documents:

 

x Blanket Lien: Any and all of Debtor’s instruments, documents, investment
property and other writings of any type.

 

¨ Specific Instruments and/or Investment Documents: Limited to any and all of
Debtor’s instruments, documents, and other writings of any type which are
specifically described in the space below, which evidence a right to the payment
of money and which are of a type that is transferred in the ordinary course of
business by delivery with any necessary indorsement or assignment, whether now
owned or hereafter acquired, including, without limitation, negotiable
instruments, promissory notes, and documents of title owned or to be owned by
Debtor, certificates of deposit, and all liens, security agreements, leases and
other contracts securing or otherwise relating to any of said instruments or
documents including the following (attach schedule if
necessary):___________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

 

1



--------------------------------------------------------------------------------

x General Intangibles:

 

x Blanket Lien: Any and all of Debtor’s general intangibles.

 

¨ Specific General Intangibles: Limited to any and all of Debtor’s general
intangible property which is specifically described in the space below, whether
now owned or hereafter acquired by Debtor or used in Debtor’s business currently
or hereafter, including, without limitation, all payment intangibles, all
patents, trademarks, service marks, trade secrets, copyrights and exclusive
licenses (whether issued or pending), literary rights, contract rights and all
documents, applications, materials and other matters related thereto, all
inventions, all manufacturing, engineering and production plans, drawings,
specifications, processes and systems, all trade names, goodwill and all chattel
paper, documents and instruments relating to such general intangibles including
the following (attach schedule if necessary) :___________

______________________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________________

 

x Other: All of Debtor’s right, title and interest in and to any deposit
account, together with all interest, monies or proceeds due or to become due
thereunder, and any and all additional or renewed deposits of said monies or
proceeds.

 

B. Substitutions, Proceeds and Related Items. Any and all substitutes and
replacements for, accessions, attachments and other additions to, tools, parts
and equipment now or hereafter added to or used in connection with, and all cash
or non-cash proceeds and products of, the Collateral (including, without
limitation, all income, benefits and property receivable, received or
distributed which results from any of the Collateral, such as dividends payable
or distributable in cash, property or stock; insurance distributions of any kind
related to the Collateral, including, without limitation, returned premiums,
interest, premium and principal payments; redemption proceeds and subscription
rights; and shares or other proceeds of conversions or splits of any securities
in the Collateral) ; any and all choses in action and causes of action of
Debtor, whether now existing or hereafter arising, relating directly or
indirectly to the Collateral (whether arising in contract, tort or otherwise and
whether or not currently in litigation); all certificates of title,
manufacturer’s statements of origin, other documents, accounts and chattel
paper, whether now existing or hereafter arising directly or indirectly from or
related to the Collateral; all warranties, wrapping, packaging, advertising and
shipping materials used or to be used in connection with or related to the
Collateral; all of Debtor’s books, records, data, plans, manuals, computer
software, computer tapes, computer systems, computer disks, computer programs,
source codes and object codes containing any information, pertaining directly or
indirectly to the Collateral and all rights of Debtor to retrieve data and other
information pertaining directly or indirectly to the Collateral from third
parties, whether now existing or hereafter arising; and all returned, refused,
stopped in transit, or repossessed Collateral, any of which, if received by
Debtor, upon request shall be delivered immediately to Bank.

 

C. Balances and Other Property. The balance of every deposit account of Debtor
maintained with Bank and any other claim of Debtor against Bank, now or
hereafter existing, liquidated or unliquidated, and all money, instruments,
securities, documents, chattel paper, credits, claims, demands, income, and any
other property, rights and interests of Debtor which at any time shall come into
the possession or custody or under the control of Bank or any of its agents or
affiliates for any purpose, and the proceeds of any thereof. Bank shall be
deemed to have possession of any of the Collateral in transit to or set apart
for it or any of its agents or affiliates.

 

D. All other personal property of the Debtor.

 

3. Description of Obligation(s). The following obligations (“Obligation” or
“Obligations”) are secured by this Agreement: (a) All debts, obligations,
liabilities and agreements of Debtor to Bank under or in connection with the
Loan Agreement dated as of July 17, 2003 between Debtor and Bank (as amended or
otherwise modified from time to time, the “Loan Agreement”), the Note (as
defined in the Loan Agreement) and any other Loan Document (as defined in the
Loan Agreement), including (without limitation) the amount of any such payment
plus interest thereon at the Default Rate (as defined in the Note), and all
renewals, extensions or rearrangement of any of the above; (b) All costs
incurred by Bank to obtain, preserve, perfect and enforce this Agreement and
maintain, preserve, collect and realize upon the Collateral; and (c) All other
costs and attorney’s fees incurred by Bank, for which Debtor is obligated to
reimburse Bank in accordance with the terms of the Loan Documents, together with
interest at the Default Rate. If Debtor is not the obligor of the Obligation,
and in the event any amount paid to Bank on any Obligation is subsequently
recovered from Bank in or as a result of any bankruptcy, insolvency or
fraudulent conveyance proceeding, Debtor shall be liable to Bank for the amounts
so recovered up to the fair market value of the Collateral whether or not the
Collateral has been released or the security interest terminated. In the event
the Collateral has been released or the security interest terminated, the fair
market value of the Collateral shall be determined, at Bank’s option, as of the
date the Collateral was released, the security interest terminated, or said
amounts were recovered.

 

4. Debtor’s Warranties. Debtor hereby represents and warrants to Bank as
follows:

 

A. Financing Statements. Except as may be noted by schedule attached hereto and
incorporated herein by reference, no financing statement covering the Collateral
is or will be on file in any public office, except (i) financing statements
relating to this security interest, (2) financing statements evidencing the
second lien of Brunswick Corporation in the Collateral (the “Brunswick Lien”),
and (iii) financing statements which will be terminated contemporaneously or
promptly after the funding under the Loan Agreement, and no security interest,
other than Permitted Liens (as defined in the Loan Agreement), has attached or
been perfected in the Collateral or any part thereof.

 

B. Ownership. Debtor owns the Collateral free from any setoff, claim,
restriction, lien, security interest or encumbrance except Permitted Liens.

 

C. Intentionally deleted.

 

D. Intentionally deleted.

 

E. Environmental Compliance. The conduct of Debtor’s business operations and the
condition of Debtor’s property does not and will not violate any federal laws,
rules or ordinances for environmental protection, regulations of the
Environmental Protection Agency and any applicable local or state law, rule,
regulation or rule of common law and any judicial interpretation thereof
relating primarily to the environment or any materials defined as hazardous
materials or substances under any local, state or federal environmental laws,
rules or regulations, and petroleum, petroleum products, oil and asbestos
(“Hazardous Materials”), except for violations which, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect (as defined in the
Loan Agreement).

 

F. Power and Authority. Debtor has full power and authority to make this
Agreement, and all necessary consents and approvals of any person, entity
governmental or regulatory authority and securities exchange have been obtained
to effectuate the validity of this Agreement.

 

5. Debtor’s Covenants. Until full payment and performance of all of the
Obligation and termination or expiration of any obligation or commitment of Bank
to make advances or loans to Debtor, unless Bank otherwise consents in writing:

 

A. Obligation and This Agreement. Debtor shall perform all of its agreements
herein.

 

B. Ownership and Maintenance of the Collateral. Debtor shall keep all tangible
Collateral in good condition (ordinary wear and tear excepted). Debtor shall
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein adverse to Bank. Debtor shall keep the Collateral
free from all liens and security interests except those for Permitted Liens.

 

C. Insurance. Debtor shall insure the Collateral with companies acceptable to
Bank. Such insurance shall be in an amount not less than the fair market value
of the Collateral and shall be against such casualties, and with such deductible
amounts as Bank shall approve. All insurance policies shall be written for the
benefit of Debtor and Bank as their interests may appear, payable to Bank as
loss payee, or in other form satisfactory to Bank, and such policies or
certificates evidencing the same shall be furnished to Bank. All policies of
insurance shall provide for written notice to Bank at least thirty (30) days
prior to cancellation. Risk of loss or damage is Debtor’s to the extent of any
deficiency in any effective insurance coverage.

 

2



--------------------------------------------------------------------------------

D. Bank’s Costs. Debtor shall pay all costs necessary to obtain, preserve,
perfect, defend and enforce the security interest created by this Agreement,
collect the Obligations, and preserve, defend, enforce and collect the
Collateral, including but not limited to taxes, assessments, insurance premiums,
repairs, rent, storage costs and expenses of sales, legal expenses, reasonable
attorneys’ fees and other fees or expenses for which Debtor is obligated to
reimburse Bank in accordance with the terms of the Loan Documents. Whether the
Collateral is or is not in Bank’s possession, and without any obligation to do
so and without waiving Debtor’s default for failure to make any such payment,
Bank at its option may pay any such costs and expenses, discharge encumbrances
on the Collateral, and pay for insurance of the Collateral, and such payments
shall be a part of the Obligations and bear interest at the Default Rate (as
defined in the Note). Debtor agrees to reimburse Bank on demand for any costs so
incurred.

 

E. Information and Inspection. Debtor shall (i) promptly furnish Bank any
information with respect to the Collateral requested by Bank; (ii) allow Bank or
its representatives to inspect the Collateral, at any time and wherever located,
and to inspect and copy, or furnish Bank or its representatives with copies of,
all records relating to the Collateral; (iii) promptly furnish Bank or its
representatives such information as Bank may request to identify the Collateral,
at the time and in the form requested by Bank; and (iv) deliver upon request to
Bank shipping and delivery receipts evidencing the shipment of goods and
invoices evidencing the receipt of, and the payment for, the Collateral.

 

F. Additional Documents. Debtor shall sign and deliver any papers deemed
necessary or desirable in the judgment of Bank to obtain, maintain, and perfect
the security interest hereunder and to enable Bank to comply with any federal or
state law in order to obtain or perfect Bank’s interest in the Collateral or to
obtain proceeds of the Collateral.

 

G. Parties Liable on the Collateral. Debtor shall preserve the liability of all
obligors on any Collateral, shall preserve the priority of all security
therefor, and shall deliver to Bank the original certificates of title on all
motor vehicles or other titled vehicles constituting the Collateral. Bank shall
have no duty to preserve such liability or security, but may do so at the
expense of Debtor, without waiving Debtor’s default.

 

H. Records of the Collateral. Debtor at all times shall maintain accurate books
and records covering the Collateral. Debtor immediately will mark all books and
records with an entry showing the absolute assignment of all Collateral to Bank,
and Bank is hereby given the right to audit the books and records of Debtor
relating to the Collateral at any time and from time to time.

 

I. Disposition of the Collateral. If disposition of any Collateral gives rise to
an account, chattel paper or instrument, Debtor immediately shall notify Bank,
and upon request of Bank shall assign or indorse the same to Bank. No Collateral
may be sold, leased, manufactured, processed or otherwise disposed of by Debtor
in any manner without the prior written consent of Bank, except the Collateral
sold, leased, manufactured, processed or consumed in the ordinary course of
business.

 

J. Accounts. Each account held as Collateral will represent the valid and
legally enforceable obligation of third parties and shall not be evidenced by
any instrument or chattel paper.

 

K. Notice/Location of the Collateral. Debtor shall give Bank written notice of
each office of Debtor in which records of Debtor pertaining to accounts held as
Collateral are kept, and each location at which the Collateral is or will be
kept, and of any change of any such location. If no such notice is given, all
records of Debtor pertaining to the Collateral and all Collateral of Debtor are
and shall be kept at the address marked by Debtor above.

 

L. Change of Name/Status/State of Organization and Notice of Changes. Without
the written consent of Bank, Debtor shall not change its name, change its
corporate status, change its state of organization, use any trade name or engage
in any business not reasonably related to its business as presently conducted.
Debtor shall notify Bank immediately of (i) any material change in the
Collateral, (ii) a change in Debtor’s state of organization, (iii) a change in
any matter warranted or represented by Debtor in this Agreement, and (iv) the
occurrence of an Event of Default (hereinafter defined).

 

M. Use and Removal of the Collateral. Debtor shall not use the Collateral
illegally. Debtor shall not, unless previously indicated as a fixture, permit
the Collateral to be affixed to real or personal property without the prior
written consent of Bank. Debtor shall not permit any of the Collateral to be
removed from the locations specified herein without the prior written consent of
Bank, except for the sale of inventory in the ordinary course of business.

 

N. Possession of the Collateral. Debtor shall deliver all investment securities
and other instruments, documents and chattel paper which are part of the
Collateral and in Debtor’s possession to Bank immediately, or if hereafter
acquired, immediately following acquisition, appropriately indorsed to Bank’s
order, or with appropriate, duly executed powers. Debtor waives presentment,
notice of acceleration, demand, notice of dishonor, protest, and all other
notices with respect thereto.

 

O. Consumer Credit. If any Collateral or proceeds includes obligations of third
parties to Debtor, the transactions giving rise to the Collateral shall conform
in all respects to the applicable state or federal law including but not limited
to consumer credit law. Debtor shall hold harmless and indemnify Bank against
any cost, loss or expense arising from Debtor’s breach of this covenant.

 

P. Power of Attorney. Debtor appoints Bank and any officer thereof as Debtor’s
attorney-in-fact with full power in Debtor’s name and behalf to do every act
which Debtor is obligated to do or may be required to do hereunder; however,
nothing in this paragraph shall be construed to obligate Bank to take any action
hereunder nor shall Bank be liable to Debtor for failure to take any action
hereunder. This appointment shall be deemed a power coupled with an interest and
shall not be terminable as long as the Obligation is outstanding and shall not
terminate on the bankruptcy or insolvency of Debtor.

 

Q. Waivers by Debtor. Debtor waives notice of the creation, advance, increase,
existence, extension or renewal of, and of any indulgence with respect to, the
Obligations; waives presentment, demand, notice of dishonor, and protest; waives
notice of the amount of the Obligations outstanding at any time, notice of any
change in financial condition of any other person liable for any of the
Obligations or any part thereof, notice of any Event of Default, and all other
notices respecting the Obligations; and agrees that maturity of the Obligations
and any part thereof may be accelerated, extended or renewed one or more times
by Bank in its discretion, without notice to Debtor. Debtor waives any right to
require that any action be brought against any other person or to require that
resort be had to any other security or to any balance of any deposit account.
Debtor further waives any right of subrogation or to enforce any right of action
against any other obligor with respect to the Obligations until the Obligations
are paid in full.

 

R. Other Parties and Other Collateral. No renewal or extension of or any other
indulgence with respect to the Obligations or any part thereof, no release of
any security, no release of any other person (including any maker, indorser,
guarantor or surety) liable on any of the Obligations, no delay in enforcement
of payment, and no delay or omission or lack of diligence or care in exercising
any right or power with respect to the Obligations or any security therefor or
guaranty thereof or under this Agreement shall in any manner impair or affect
the rights of Bank under the law, hereunder, or under any other agreement
pertaining to the Collateral. Bank need not file suit or assert a claim for
personal judgment against any person for any part of the Obligations or seek to
realize upon any other security for the Obligations, before foreclosing or
otherwise realizing upon the Collateral. Debtor waives any right to the benefit
of or to require or control application of any other security or proceeds
thereof, and agrees that Bank shall have no duty or obligation to Debtor to
apply to the Obligations any such other security or proceeds thereof.

 

S. Collection and Segregation of Accounts and Right to Notify. Bank hereby
authorizes Debtor to collect the Collateral, subject to the direction and
control of Bank, but Bank may, without cause or notice, curtail or terminate
said authority at any time. Upon notice by Bank, whether oral or in writing, to
Debtor, Debtor shall forthwith upon receipt of all checks, drafts, cash, and
other remittances in payment of or on account of the Collateral, deposit the
same in one or more special accounts maintained with Bank over which Bank alone
shall have the power of withdrawal. The remittance of the proceeds of such
Collateral shall not, however, constitute payment or liquidation of such
Collateral until Bank shall receive good funds for such proceeds. Funds placed
in such special accounts shall be held by Bank as security for all Obligations.
These proceeds shall be deposited in precisely the form received, except for the
indorsement of Debtor where necessary to permit collection of items, which
indorsement Debtor agrees to make, and which indorsement Bank is also hereby
authorized, as attorney-in-fact, to make on behalf of Debtor. In the event Bank
has notified Debtor to make deposits to a special account, pending such deposit,
Debtor agrees that it will not commingle any such checks, drafts, cash or other
remittances with any funds or other property of Debtor, but will hold them
separate and apart therefrom, and upon an express trust for Bank until deposit
thereof is made in the special account. Bank will, from time to time, apply the
whole or any part of the Collateral funds on deposit in this special account
against such Obligations as Bank may in its sole discretion elect. At the sole
election of Bank, any portion of said funds on deposit in the special account
which Bank shall elect not to apply to the Obligations, may be paid over by Bank
to Debtor. At any time, whether Debtor is or is

 

3



--------------------------------------------------------------------------------

not in default hereunder, Bank may notify persons obligated on any Collateral to
make payments directly to Bank and Bank may take control of all proceeds of any
Collateral. Until Bank elects to exercise such rights, Debtor, as agent of Bank,
shall collect and enforce all payments owed on the Collateral.

 

T. Compliance with State and Federal Laws. Debtor will maintain its existence,
good standing and qualification to do business, where required, and comply with
all laws, regulations and governmental requirements, including without
limitation, environmental laws applicable to it or any of its property, business
operations and transactions, except where failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect.

 

U. Environmental Covenants. Debtor shall immediately advise Bank in writing of
(i) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed or threatened pursuant to any
applicable federal, state, or local laws, ordinances or regulations relating to
any Hazardous Materials affecting Debtor’s business operations; and (ii) all
claims made or threatened by any third party against Debtor relating to damages,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials. Debtor shall immediately notify Bank of any remedial action
taken by Debtor with respect to Debtor’s business operations. Debtor will not
use or permit any other party to use any Hazardous Materials at any of Debtor’s
places of business or at any other property owned by Debtor except such
materials as are incidental to Debtor’s normal course of business, maintenance
and repairs and which are handled in material compliance with all applicable
material environmental laws. Debtor agrees to permit Bank, its agents,
contractors and employees to enter and inspect any of Debtor’s places of
business or any other property of Debtor at any reasonable times upon three (3)
days’ prior notice for the purposes of conducting an environmental investigation
and audit (including taking physical samples) to insure that Debtor is complying
with this covenant and Debtor shall reimburse Bank on demand for the costs of
any such environmental investigation and audit. Debtor shall provide Bank, its
agents, contractors, employees and representatives with access to and copies of
any and all data and documents relating to or dealing with any Hazardous
Materials used, generated, manufactured, stored or disposed of by Debtor’s
business operations within five (5) days of the request therefor.

 

6. Rights and Powers of Bank.

 

A. General. Bank, before or after default, without liability to Debtor may:
obtain from any person information regarding Debtor or Debtor’s business, which
information any such person also may furnish without liability to Debtor;
require Debtor to give possession or control of any Collateral to Bank; indorse
as Debtor’s agent any instruments, documents or chattel paper in the Collateral
or representing proceeds of the Collateral; contact account debtors directly to
verify information furnished by Debtor; take control of proceeds, including
stock received as dividends or by reason of stock splits; release the Collateral
in its possession to any person, temporarily or otherwise; require additional
Collateral; reject as unsatisfactory any property hereafter offered by Debtor as
Collateral; set standards from time to time to govern what may be used as after
acquired Collateral; designate, from time to time, a certain percent of the
Collateral as the loan value and require Debtor to maintain the Obligations at
or below such figure; take control of funds generated by the Collateral, such as
cash dividends, interest and proceeds or refunds from insurance, and use same to
reduce any part of the Obligations and exercise all other rights which an owner
of such Collateral may exercise, except the right to vote or dispose of the
Collateral before an Event of Default; at any time transfer any of the
Collateral or evidence thereof into its own name or that of its nominee; and
demand, collect, convert, redeem, receipt for, settle, compromise, adjust, sue
for, foreclose or realize upon the Collateral, in its own name or in the name of
Debtor, as Bank may determine. Bank shall not be liable for failure to collect
any account or instruments, or for any act or omission on the part of Bank, its
officers, agents or employees, except for its or their own willful misconduct or
gross negligence. The foregoing rights and powers of Bank will be in addition
to, and not a limitation upon, any rights and powers of Bank given by law,
elsewhere in this Agreement, or otherwise. If Debtor fails to maintain any
required insurance, to the extent permitted by applicable law Bank may (but is
not obligated to) purchase single interest insurance coverage for the Collateral
which insurance may at Bank’s option (i) protect only Bank and not provide any
remuneration or protection for Debtor directly and (ii) provide coverage only
after the Obligations have been declared due as herein provided. The premiums
for any such insurance purchased by Bank shall be a part of the Obligations and
shall bear interest at the Default Rate.

 

B. Convertible Collateral. Bank may present for conversion any Collateral which
is convertible into any other instrument or investment security or a combination
thereof with cash, but Bank shall not have any duty to present for conversion
any Collateral unless it shall have received from Debtor detailed written
instructions to that effect at a time reasonably far in advance of the final
conversion date to make such conversion possible.

 

7. Default.

 

A. Event of Default. The occurrence of any Event of Default, as defined in the
Loan Agreement, shall constitute an “Event of Default” hereunder.

 

B. Rights and Remedies. If any Event of Default shall occur, then, in each and
every such case, Bank may, without presentment, demand, or protest; notice of
default, dishonor, demand, non-payment, or protest; notice of intent to
accelerate all or any part of the Obligations; notice of acceleration of all or
any part of the Obligations; or notice of any other kind, all of which Debtor
hereby expressly waives, (except for any notice required under this Agreement
applicable law); at any time thereafter exercise and/or enforce any of the
following rights and remedies at Bank’s option:

 

i. Possession and Collection of the Collateral. At its option: (a) take
possession or control of, store, lease, operate, manage, sell, or instruct any
agent or broker to sell or otherwise dispose of, all or any part of the
Collateral; (b) notify all parties under any account or contract right forming
all or any part of the Collateral to make any payments otherwise due to Debtor
directly to Bank; (c) in Bank’s own name, or in the name of Debtor, demand,
collect, receive, sue for, and give receipts and releases for, any and all
amounts due under such accounts and contract rights; (d) indorse as the agent of
Debtor any check, note, chattel paper, document, or instrument forming all or
any part of the Collateral; (e) make formal application for transfer to Bank (or
to any assignee of Bank or to any purchaser of any of the Collateral) of all of
Debtor’s permits, licenses, approvals, agreements, and the like relating to the
Collateral or to Debtor’s business; (f) take any other action which Bank deems
necessary or desirable to protect and realize upon its security interest in the
Collateral; and (g) in addition to the foregoing, and not in substitution
therefor, exercise any one or more of the rights and remedies exercisable by
Bank under any other provision of this Agreement or as provided by applicable
law (including, without limitation, the Uniform Commercial Code as in effect in
North Carolina (hereinafter referred to as the “UCC”)). In taking possession of
the Collateral Bank may enter Debtor’s premises and otherwise proceed without
legal process, if this can be done without breach of the peace. Debtor shall,
upon Bank’s demand, promptly make the Collateral or other security available to
Bank at a place designated by Bank, which place shall be reasonably convenient
to both parties.

 

Bank shall not be liable for, nor be prejudiced by, any loss, depreciation or
other damage to the Collateral, unless caused by Bank’s willful and malicious
act. Bank shall have no duty to take any action to preserve or collect the
Collateral.

 

ii. Receiver. Obtain the appointment of a receiver for all or any of the
Collateral, Debtor hereby consenting to the appointment of such a receiver and
agreeing not to oppose any such appointment.

 

iii. Right of Set Off. Without notice or demand to Debtor, set off and apply
against any and all of the Obligations any and all deposits (general or special,
time or demand, provisional or final) and any other indebtedness, at any time
held or owing by Bank or any of Bank’s agents or affiliates to or for the credit
of the account of Debtor or any guarantor or indorser of Debtor’s Obligations.

 

Bank shall be entitled to immediate possession of all books and records
evidencing any Collateral or pertaining to chattel paper covered by this
Agreement and it or its representatives shall have the authority to enter upon
any premises upon which any of the same, or any Collateral, may be situated and
remove the same therefrom without liability. Bank may surrender any insurance
policies in the Collateral and receive the unearned premium thereon. Debtor
shall be entitled to any surplus and shall be liable to Bank for any deficiency.
The proceeds of any disposition after default available to satisfy the
Obligations shall be applied to the Obligations in such order and in such manner
as Bank in its discretion shall decide.

 

Debtor specifically understands and agrees that any sale by Bank of all or part
of the Collateral pursuant to the terms of this Agreement may be effected by
Bank at times and in manners which could result in the proceeds of such sale as
being significantly and materially less than might have been received if such
sale had occurred at different times or in different manners, and Debtor hereby
releases Bank and its officers and representatives from and against any and all
obligations and liabilities arising out of or related to the timing or manner of
any such sale.

 

4



--------------------------------------------------------------------------------

If, in the opinion of Bank, there is any question that a public sale or
distribution of any Collateral will violate any state or federal securities law,
Bank may offer and sell such Collateral in a transaction exempt from
registration under federal securities law, and any such sale made in good faith
by Bank shall be deemed “commercially reasonable”.

 

8. General.

 

A. Parties Bound. Bank’s rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by Bank of
any of the Obligations or the Collateral, Bank thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but Bank shall retain all rights and powers hereby given with
respect to any of the Obligations or the Collateral not so assigned or
transferred.

 

B. Waiver. No delay of Bank in exercising any power or right shall operate as a
waiver thereof; nor shall any single or partial exercise of any power or right
preclude other or further exercise thereof or the exercise of any other power or
right. No waiver by Bank of any right hereunder or of any default by Debtor
shall be binding upon Bank unless in writing, and no failure by Bank to exercise
any power or right hereunder or waiver of any default by Debtor shall operate as
a waiver of any other or further exercise of such right or power or of any
further default. Each right, power and remedy of Bank as provided for herein or
in any document related hereto, or which shall now or hereafter exist at law or
in equity or by statute or otherwise, shall be cumulative and concurrent and
shall be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by Bank of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by Bank of any or
all other such rights, powers or remedies.

 

C. Time of the Essence. Time is of the essence of this Agreement.

 

D. Definitions. Unless the context indicates otherwise, definitions in the UCC
apply to words and phrases in this Agreement; if UCC definitions conflict,
Article 9 definitions apply.

 

E. Notices. Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action (or if the UCC elsewhere specifies a
longer period, such longer period) to the address of Debtor given above, or to
such other address as any party may designate by written notice to the other
party. Each notice, request and demand shall be deemed given or made, if sent by
mail, upon the earlier of the date of receipt or five (5) days after deposit in
the U.S. Mail, first class postage prepaid, or if sent by any other means, upon
delivery.

 

F. Modifications. No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited and signed by Debtor and Bank. The provisions of this Agreement shall
not be modified or limited by course of conduct or usage of trade.

 

G. Applicable Law and Partial Invalidity. This Agreement has been delivered in
the State of North Carolina and shall be construed in accordance with the laws
of that State. Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Agreement. The invalidity or
unenforceability of any provision of this Agreement to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

H. Financing Statement. To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.

 

I. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS AGREEMENT MAY BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED
PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS
AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH ACTION. FOR THE
PURPOSES OF THIS ARBITRATION PROVISION ONLY, THE TERM “PARTIES” SHALL INCLUDE
ANY PARENT CORPORATION, SUBSIDIARY OR AFFILIATE OF BANK INVOLVED IN THE
SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY OBLIGATION DESCRIBED OR EVIDENCED
BY THIS AGREEMENT.

 

i. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF DEBTOR’S
CHIEF EXECUTIVE OFFICE, OR IF THERE IS REAL OR PERSONAL PROPERTY COLLATERAL, IN
THE COUNTY WHERE SUCH REAL OR PERSONAL PROPERTY IS LOCATED AT THE TIME OF THE
EXECUTION OF THIS INSTRUMENT, AGREEMENT OR DOCUMENT AND ADMINISTERED BY J.A.M.S.
WHO WILL APPOINT AN ARBITRATOR; IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM
ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION WILL
SERVE. NOTWITHSTANDING THE FOREGOING, HOWEVER, IN THE EVENT BRUNSWICK
CORPORATION SUCCEEDS TO THE RIGHTS OF THE BANK UNDER THIS SECURITY AGREEMENT,
THE ARBITRATION SHALL BE CONDUCTED IN LAKE COUNTY, ILINOIS. ALL ARBITRATION
HEARINGS WILL BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION;
FURTHER, THE ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO
EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.

 

ii. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS AGREEMENT; OR (II) BE A
WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12 U.S.C. SEC. 91 OR ANY
SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE RIGHT OF BANK HERETO (A)
TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED TO) SETOFF, OR (B) TO
FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL, OR (C) TO OBTAIN
FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH AS (BUT NOT LIMITED TO)
INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT OF A RECEIVER. BANK MAY
EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR OBTAIN SUCH
PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR AFTER THE PENDENCY OF ANY
ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS AGREEMENT. NEITHER THE EXERCISE
OF SELF HELP REMEDIES NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR
FORECLOSURE OR PROVISIONAL OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF
THE RIGHT OF ANY PARTY, INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE
THE MERITS OF THE CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

 

J. Intentionally deleted.

 

K. Execution Under Seal. This Agreement is being executed under seal by
Debtor(s).

 

L. NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal by their duly authorized representatives as of the date
first above written.

 

5



--------------------------------------------------------------------------------

Bank/Secured Party:

  Debtor(s)/Pledgor(s):

Bank of America, N.A.

   

By:

 

/S/ Paula A. Kirby

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:

 

Paula A. Kirby

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       

Print Individual’s Name

Title:

 

Senior Vice President

--------------------------------------------------------------------------------

 

(Seal)

--------------------------------------------------------------------------------

       

Print Individual’s Name

 

Corporate or Partnership Debtor/Pledgor: Fountain Powerboats, Inc.

By:

 

/S/ Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Name:

 

Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

Title:

 

Chairman, CEO and President

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attest (If Applicable)

[Corporate Seal]

 

6